Case: 20-50334    Document: 00515745916       Page: 1    Date Filed: 02/17/2021




          United States Court of Appeals
               for the Fifth Circuit                            United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                February 17, 2021
                               No. 20-50334
                             Summary Calendar                     Lyle W. Cayce
                                                                       Clerk


   Ramon J. Jeanmarie,

                                                        Plaintiff—Appellant,

                                    versus

   Charles P. Rettig, Commissioner, U. S. Internal Revenue Service;
   Barbara Mattingly, IRS Agent; Mike Sanchez, IRS Agent;
   Charles Slagle, IRS Agent; Louis DeJoy, Postmaster General of the
   United States; Unknown Agents of the United States
   Postal Service, (to be named); Secretary of the Navy;
   U. S. Unknown Agents of the Secretary of the U. S.
   Navy, (to be named); U. S. Office of Personnel
   Management; United States of America (IRS),

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                      for the Western District of Texas
                            USDC No. 3:19-CV-52


   Before King, Smith, and Wilson, Circuit Judges.
Case: 20-50334      Document: 00515745916          Page: 2   Date Filed: 02/17/2021




                                    No. 20-50334


   Per Curiam:*
          In this action, Ramon J. Jeanmarie sued the Internal Revenue Service
   (IRS), IRS officials, and other agencies and officials of the United States
   Government. He sought damages arising from the taxation of pension
   benefits paid to him by the Office of Personnel Management (OPM), the
   termination of his employment by the Long Beach Naval Shipyard, his
   suspension from hiring by the United States Postal Service (USPS), and his
   federal income-tax liabilities from various years. The district court dismissed
   Jeanmarie’s second amended complaint for failure to state a claim, failure to
   exhaust administrative remedies, and lack of jurisdiction.         Aggrieved,
   Jeanmarie appeals. We AFFIRM.
          We review the granting of a motion to dismiss de novo. Budhathoki v.
   Nielsen, 898 F.3d 504, 507 (5th Cir. 2018). We review the denial of a motion
   for leave to amend for abuse of discretion. Crostley v. Lamar Cnty., Texas, 717
   F.3d 410, 420 (5th Cir. 2013).
          Jeanmarie first asserted a claim for damages under 26 U.S.C. § 7433.
   Pursuant to § 7433(d)(1), “[a] judgment for damages shall not be awarded . . .
   unless the court determines that the plaintiff has exhausted the
   administrative remedies available to such plaintiff within the Internal
   Revenue Service.” To exhaust administrative remedies, a taxpayer must
   submit a claim “in writing” to the IRS. 26 C.F.R. § 301.7433–1(e)(1).
   Among other things, the claim must include the “grounds, in reasonable
   detail, for the claim,” a “description of the injuries incurred by the




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2
Case: 20-50334      Document: 00515745916          Page: 3   Date Filed: 02/17/2021




                                    No. 20-50334


   taxpayer,” and the “dollar amount of the claim.” 26 C.F.R. § 301.7433–
   1(e)(2).
          Jeanmarie did not meet these requirements. To begin, he never
   alleged that he exhausted administrative remedies, and there is nothing in the
   record to indicate that he did so. Though Jeanmarie sent the IRS a letter
   requesting a refund in 2017, this letter did not specify the grounds for § 7433
   damages, the injuries he suffered, or a dollar amount for his claim.
   Jeanmarie’s 2017 letter therefore did not suffice to exhaust administrative
   remedies. Nor did his in-person visits to the IRS, which were not claims “in
   writing.” 26 C.F.R. § 301.7433–1(e)(1). Accordingly, the district court
   properly dismissed Jeanmarie’s § 7433 claim for failure to exhaust
   administrative remedies.
          Next, Jeanmarie claimed a refund under 26 U.S.C. § 7422. To claim
   a refund, one must “set forth in detail each ground upon which a credit or
   refund is claimed and facts sufficient to apprise the Commissioner of the
   exact basis thereof.” 26 C.F.R. § 301.6402–2(b)(1). Such a claim “must be
   verified by a written declaration that it is made under the penalties of
   perjury” and “be made on Form 1040X.” Id.; 26 C.F.R. § 301.6402–3(a)(2).
          Again, Jeanmarie did not meet these requirements. Jeanmarie’s 2017
   letter did not include a sworn declaration or a Form 1040X. Moreover,
   Jeanmarie never perfected his informal letter by filing a formal claim with the
   required documents. Given those deficiencies, the district court properly
   dismissed Jeanmarie’s § 7422 claim for lack of jurisdiction. See BNSF Ry.
   Co. v. United States, 775 F.3d 743, 758 (5th Cir. 2015) (“[A] taxpayer’s
   subsequent failure to file a formal claim bar[s] the court from exercising any
   jurisdiction over the claim.”) (citation and internal quotation marks
   omitted).




                                         3
Case: 20-50334      Document: 00515745916           Page: 4    Date Filed: 02/17/2021




                                     No. 20-50334


          Finally, Jeanmarie contends that the district court abused its
   discretion by denying his third motion to amend his complaint. We disagree.
   Jeanmarie had already amended his complaint twice. See Herrmann Holdings
   Ltd. v. Lucent Techs. Inc., 302 F.3d 552, 566 (5th Cir. 2002) (affirming denial
   of leave to amend where plaintiffs had “already twice amended their
   complaint”). And Jeanmarie did “not explain what would be accomplished
   by further amendment . . . .” Molina-Aranda v. Black Magic Enters., L.L.C.,
   983 F.3d 779, 789 (5th Cir. 2020). The district court therefore did not abuse
   its discretion by denying Jeanmarie leave to amend.
          As for his remaining claims, Jeanmarie concedes to dismissal of the
   unnamed defendants. Further, Jeanmarie makes no argument regarding the
   USPS, OPM, or Navy in his opening brief. Accordingly, he has waived any
   issues as to these parties. United States v. Elashyi, 554 F.3d 480, 494 n. 6 (5th
   Cir. 2008).
          The district court’s judgment is AFFIRMED.




                                          4